Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each of claims 6 and 17 recites “a program,” which is explicitly to a computer program per se, and therefore is not a process, machine, manufacture, or composition of matter.  As such, claims 6 and 17 are both non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 13-14, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Amico et al. (US Publication 2004/0001477 A1).
Regarding claim 1, D’Amico discloses a reception unit (transceiver 604, see Fig. 6) comprising: 
a reception section that receives data transmitted by wireless communication (receiver 610 receives a sequence of voice packets over the VOIP wireless interface from transceiver 616, Fig. 6, paragraph 0028),
data control information, transmitted by wireless communication, for controlling of a usage of the data (realtime and non-real-time traffic loading measured is measured and fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023), and
delay control information, transmitted by wireless communication, indicating a delay mode regarding delay time when the data is processed (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027);
a data control section (control processor 620, see Fig. 6) that controls the usage of the data in accordance with the data control information and the delay control information (realtime and non-real-time traffic loading is measured fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity.  If so, packets 
a data output section that outputs data of which the usage is controlled (buffer before air interface transmission, see element 108, Fig. 6; buffer 108’s delay can be adjusted to accommodate for traffic load such that the buffer 108 is balanced, see paragraphs 0019, 0023).

Regarding claim 2, D’Amico discloses the reception unit according to claim 1, wherein the data control information comprises information regarding permission or prohibition of insertion of data (realtime and non-real-time traffic loading is measured fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity.  If so, packets associated with non-real-time services are delayed in favor of real-time services related packets such that the buffer 108 is balanced, see Fig. 6, at least paragraph 0023), discarding of data, or both of the insertion or the discarding of the data.

Regarding claim 3, D’Amico discloses the reception unit according to claim 2, further comprising a buffer that buffers the data, wherein
the data control section controls insertion and discarding of the data buffered by the buffer (packets associated with non-real-time services are delayed in favor of real-time services related packets such that the buffer 108 is balanced, see Fig. 6, at least paragraph 0023) in accordance with the delay control information (the status of variable delay D2 can be fed back to receiver 610 

Regarding claim 4, D’Amico discloses the reception unit according to claim 3, wherein the data control section sets a threshold value to be compared with the accumulated amount in the buffer (a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023) in accordance with the delay control information (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027; a fixed delay of D1+D2 is maintained, see paragraph 0015), and
controls the insertion and the discarding of the data buffered by the buffer in accordance with a result of the comparison between the accumulated amount in the buffer and the threshold value (realtime and non-real-time traffic loading is measured fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity.  If so, packets associated with non-real-time services are delayed in favor of real-time services related packets.  If not, all packets are sent, see Fig. 6, at least paragraph 0023).



receiving data transmitted by wireless communication (receiver 610 receives a sequence of voice packets over the VOIP wireless interface from transceiver 616, Fig. 6, paragraph 0028),
data control information, transmitted by wireless communication, for controlling of a usage of the data (realtime and non-real-time traffic loading is measured and fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023), and
delay control information, transmitted by wireless communication, indicating a delay mode regarding delay time when the data is processed (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027);
controlling the usage of the data in accordance with the data control information and the delay control information (realtime and non-real-time traffic loading is measured fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity.  If so, packets associated with non-real-time services are delayed in favor of real-time services related packets, see Fig. 6, at least paragraph 0023); and
outputting data of which the usage is controlled (buffer before air interface transmission, see element 108, Fig. 6; buffer 108’s delay can be adjusted to accommodate for traffic load such that the buffer 108 is balanced, see paragraphs 0019, 0023).



a reception section that receives data transmitted by wireless communication (receiver 610 receives a sequence of voice packets over the VOIP wireless interface from transceiver 616, Fig. 6, paragraph 0028),
data control information, transmitted by wireless communication, for controlling of a usage of the data (realtime and non-real-time traffic loading is measured and fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023), and
delay control information, transmitted by wireless communication, indicating a delay mode regarding delay time when the data is processed (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027);
a data control section (control processor 620, see Fig. 6) that controls the usage of the data in accordance with the data control information and the delay control information (realtime and non-real-time traffic loading is measured fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity.  If so, packets associated with non-real-time services are delayed in favor of real-time services related packets, see Fig. 6, at least paragraph 0023); and
a data output section that outputs data of which the usage is controlled (buffer before air interface transmission, see element 108, Fig. 6; buffer 108’s delay can be adjusted to accommodate for traffic load such that the buffer 108 is balanced, see paragraphs 0019, 0023).

a data control information generation section (control processor 650, see Fig. 6) that generates data control information for controlling of a usage of data (realtime and non-real-time traffic loading is measured and fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023) in a reception unit that receives the data transmitted by wireless communication (receiver 610 receives a sequence of voice packets over the VOIP wireless interface from transceiver 616, Fig. 6, paragraph 0028);
a delay control information generation section (control processor 650, see Fig. 6) that generates delay control information indicating a delay mode regarding delay time when the data is processed in the reception unit (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027); and
a transmission section (transmitter 636, see Fig. 6) that transmits the data (a sequence of voice packets over the VOIP wireless interface from transceiver 616 are transmitted to the receiver 610 of transceiver 616, Fig. 6, paragraph 0028), the data control information (realtime and non-real-time traffic loading is measured fed back to the control processor 620, see paragraph 0023), and the delay control information by wireless communication (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027).



Regarding claim 10, D’Amico discloses the transmission unit according to claim 8, further comprising:
an encoding section that encodes the data at a predetermined compression rate (vocoder that digitally encodes speech signals at a specified vocoder rate, see page 4, claim 2); and
a compression rate control section that controls the compression rate in the encoding of the data in accordance with the delay control information (vocoder rate in accordance with the D2 buffer states, see Fig. 6, paragraph 0024).

Regarding claim 11, D’Amico discloses the transmission unit according to claim 10, further comprising a transmission buffer that buffers encoded data obtained by the encoding of the data (buffer 108 before air interface transmission, see Fig. 6), wherein


Regarding Claim 13, D’Amico discloses the transmission unit according to claim 11, wherein the delay control information generation section changes the delay time in the delay mode indicated by the delay control information in accordance with the accumulated amount in the transmission buffer (the buffer’s delay can be adjusted to accommodate for traffic load, see paragraphs 0019; the delays at buffers are balanced based on whether the traffic load exceeds short-term targets for capacity, see paragraph 0024).

Regarding claim 14, D’Amico discloses the transmission unit according to claim 13, wherein
the delay mode indicated by the delay control information includes a first delay mode (D2 buffer delay, see Fig. 6, paragraph 0026) and a second delay mode (D1 buffer delay, see Fig. 6, paragraph 0026) having shorter delay time than the first delay mode (D2 buffer delay and D1 buffer delay, see Fig. 6, paragraph 0026; D1 buffer delay is initially set to zero at buffer 108 and D2 is set to 100 ms at buffer 120), and the delay control information generation section changes the delay time of the second delay mode in accordance with the accumulated amount in the transmission buffer (the buffer’s delay can be adjusted to accommodate for traffic load, see 

Regarding claim 16, D’Amico discloses a transmission method comprising:
generating data control information for controlling of a usage of data (realtime and non-real-time traffic loading is measured and fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023) in a reception unit that receives the data transmitted by wireless communication (receiver 610 of transceiver 604 receives a sequence of voice packets over the VOIP wireless interface from transceiver 616, Fig. 6, paragraph 0028);
generating delay control information indicating a delay mode regarding delay time when the data is processed in the reception unit (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027); and
transmitting the data (a sequence of voice packets over the VOIP wireless interface from transceiver 616 are transmitted to the receiver 610 of transceiver 616, Fig. 6, paragraph 0028), the data control information (realtime and non-real-time traffic loading is measured fed back to the control processor 620, see paragraph 0023), and the delay control information by wireless communication (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027).


a data control information generation section (control processor 650, see Fig. 6) that generates data control information for controlling of a usage of data (realtime and non-real-time traffic loading is measured and fed back to the control processor 620 and a determination is made as to whether the total traffic loading exceeds a short-term target capacity, see Fig. 6, at least paragraph 0023) in a reception unit that receives the data transmitted by wireless communication (receiver 610 of transceiver 604 receives a sequence of voice packets over the VOIP wireless interface from transceiver 616, Fig. 6, paragraph 0028);
a delay control information generation section (control processor 650, see Fig. 6) that generates delay control information indicating a delay mode regarding delay time when the data is processed in the reception unit (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027); and
a transmission section (transmitter 636, see Fig. 6) that transmits the data (a sequence of voice packets over the VOIP wireless interface from transceiver 616 are transmitted to the receiver 610 of transceiver 616, Fig. 6, paragraph 0028), the data control information (realtime and non-real-time traffic loading is measured fed back to the control processor 620, see paragraph 0023), and the delay control information by wireless communication (the status of variable delay D2 can be fed back to receiver 610 of transceiver 604, see paragraph 0027).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: 
reception section in claim 1,
data control section in claim 1, 
data output section in claim 1,
data control section in claim 3, 
data control section in claim 4, 
reception section in claim 6,
data control section in claim 6, 
data output section in claim 6,
data control information generation section in claim 7,
delay control information generation section in claim 7, 
transmission section in claim 7,
data control information generation section in claim 9,
encoding section in claim 10,
compression rate control section in claim 10,
compression rate control section in claim 11,
reception unit in claim 12,
transmission unit in claim 12, 
timing control section in claim 12,
delay control information generation section in claim 13,
delay control information generation section in claim 14,

compression rate control section in claim 15,
data control information generation section in claim 17,
delay control information generation section in claim 17, 
transmission section in claim 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Allowable Subject Matter
Claims 9, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In claim 9, the transmission unit according to claim 8, wherein the data control information generation section generates the data control information on a basis of a sensed feature amount indicating a degree in which the insertion or the discarding of the data is sensed in a case where the insertion or the discarding of the data is performed in the reception unit.

In claim 12, the transmission unit according to claim 10, wherein
the transmission unit further comprises a timing control section that acquires a reception buffer status which is a status of the reception buffer, and, in a case where the delay mode indicated by the delay control information is changed from the second delay mode to the first delay mode, controls a timing of the control of the compression rate by the compression rate control section in accordance with the reception buffer status.

In claim 15, the transmission unit according to claim 11, wherein
the compression rate control section controls the compression rate in accordance with the delay control information and the accumulated amount in the transmission buffer within predetermined observation time, and
.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471